department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp br1 plr-125118-06 date september internal_revenue_service number release date index number --------------------- ---------------------------------------- ----------------------------- ------------------------------------ ------------- ------------------------------- in re ------------------------------ legend ------------------------------------------------------------------ distributing ------------------------------------------------------------- shareholder a holdco ------------------------------------------------------------- internal newco ------------------------------------------------- sub ------------------------------------------------------------- sub -------------------------------------------------------------- sub ------------------------------------------------------------- ----------------------------------------------------------- ---------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------- -------------------------------------------------------------------------------- ------------------- ----------------------------------------------------------- -------------------------------------------------------------------------------- - plr-125118-06 sub ------------------------------------------------------------- sub ------------------------------------------------------------- sub ------------------------------------------------------------- sub llc ------------------------------------------------------------- sub ------------------------------------------------------------- sub ------------------------------------------------------------- sub ------------------------------------------------------------- sub ------------------------------------------------------------- sub ------------------------------------------------------ -------------------------------------------------------------------------------- ----------------------------------- ----------------------------------------------------------------- ------------------------------------------------------------------ --------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------- ------------------------------------------------------------------------ -------------------------------------------------------------------------------- ------------------- --------------------------------------------------------------------------------- -------------------------- ------------------------------------------------------- -------------------------------------------------------------- ------------------------ -------------------------------------------------------------------- ------------------------------------------------------- ------------------------------- ---------------------- -------------------------------------------------------------------------- merger sub various services segment a business a1 business a2 business a3 business a4 business a5 plr-125118-06 business a6 segment b business b1 business b2 segment c business c1 business c2 business c3 segment d business d1 business d2 business d3 bank date date date date year dollar_figurea dollar_figureb dollar_figurec dollar_figured ------------------------------------------------------ ------------------------- ----------------------------------------------------------- ------------------------------------------------------------ ----------------------------- --------------------------------------------------------------------------- --------------------- -------------------------------------- ------------------------------------------------------ ---------------------- ------------------------------------- -------------------------------------------------- ----------------------------------------------- ---------------------- ----------------------- ---------------------- --------------- ------- ----------------- ----------------- --------------- ------------- plr-125118-06 dollar_figuree ------ g dear --------------- ---- this letter responds to your date letter requesting rulings as to the federal_income_tax consequences of a series of proposed transactions the information submitted in that request and in later correspondence dated date date date date date date and date is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in the support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation facts distributing is a publicly traded domestic_corporation with a single class of common_stock outstanding distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return shareholder a owns more than five percent of distributing common_stock but does not have a representative on distributing’s board_of directors or participate actively in the management of distributing holdco and internal newco are domestic corporations that have been newly formed in connection with the proposed transactions and each has a single class of voting common_stock outstanding distributing announced its plan to effect the transactions described herein on date as of date in addition to other third party indebtedness distributing had approximately i dollar_figurea in commercial paper outstanding historic cp and ii dollar_figureb face_amount of specified longer-term notes with maturity dates ranging from date to date historic distributing long-term debt plr-125118-06 prior to the consummation of the transactions described herein distributing may issue in addition to other indebtedness commercial paper the proceeds of which will be used to pay principal or interest on historic distributing long-term debt refinancing cp between date and the date of the transactions described herein the amount of distributing’s outstanding commercial paper has and will fluctuate distributing directly owns all of the outstanding_stock of sub sub sub sub sub and sub sub directly owns all of the outstanding_stock of sub sub and sub sub directly owns all of the outstanding_stock of sub all of the foregoing are domestic corporations distributing through its foreign and domestic subsidiaries currently provides various services throughout the world it generally conducts these services in four segments segment a segment b segment c and segment d distributing generally intends to separate the retail portion of segment a from its other services the retail portion of segment a includes business a1 business a2 business a3 and business a4 with businesses a1 a2 a3 and a4 collectively the retail service businesses sub indirectly engages in business a1 through its subsidiaries while each of sub and sub directly engages in business a2 the stock of each of sub sub and sub was acquired by distributing in taxable transactions during the five-year period prior to the distribution sub licenses certain sub trademarks and trade names from the owner of the trademarks and trade names sub and sub-licenses these trademarks and trade names to sub affiliates that intend to use these trademarks and trade names in their businesses the portion of segment a consisting of business a5 and business a6 are not part of the retail service businesses and therefore will remain with distributing likewise the businesses comprising segment b business b1 and business b2 segment c business c1 business c2 and business c3 and segment d business d1 business d2 and business d3 will remain with distributing sub conducts the retail service businesses through sub which directly engages in each of the retail service businesses sub has directly engaged in business a1 for more than five years sub also indirectly conducts business b1 through its wholly-owned subsidiary sub which itself indirectly conducts business b1 through its wholly-owned subsidiary sub which directly engages in business b1 sub has directly engaged in business b1 for more than five years distributing acquired 100-percent of the outstanding publicly-traded stock of sub in year through the merger of merger sub a newly-formed wholly-owned subsidiary of distributing with and into sub with sub surviving and the sub shareholders plr-125118-06 receiving distributing voting_stock and cash in lieu of fractional shares valued at approximately dollar_figured the sub merger at the time of the sub merger it was distributing’s common practice to acquire a nominal number of shares of its competitors by doing so distributing was placed on each competitor’s shareholder mailing list and thereby became entitled to receive information provided to shareholders as part of this practice shortly before the agreement effecting the sub merger was signed distributing acquired shares of sub stock in the open market for approximately dollar_figuree in cash the nominal share purchase the nominal share purchase occurred prior to the time distributing was first contacted by an investment bank acting on behalf of sub concerning a possible combination of distributing and sub the shares of sub stock acquired by distributing in the nominal share purchase were cancelled in the sub merger sub directly engages in businesses c1 and c2 sub will convert under applicable state law into a single-member liability company wholly owned by distributing as described in step ii below sub has directly engaged in businesses c1 and c2 for more than five years the taxpayer has submitted financial information indicating that each of business a1 business b1 business c1 and business c2 as conducted by distributing through its relevant subsidiaries has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing’s management has determined that the separation of the retail service businesses from distributing’s other businesses will serve a number of corporate business purposes including allowing the managements of distributing and holdco to focus their attention and financial resources on their own distinct businesses and business challenges and providing holdco’s management with the flexibility to invest excess cash_flow generated by the retail service businesses in various initiatives that would otherwise be constrained if the retail service businesses remained a part of distributing allowing the managements of distributing and holdco to pursue desired acquisitions without creating conflicts with the businesses of the other entity allowing each of distributing and holdco to develop employee incentive programs more directly linked to the performance of the businesses conducted by each and improving the likelihood that each of distributing and holdco will receive appropriate market recognition of its performance and potential transaction steps distributing intends to consummate the separation of the retail service businesses from its other businesses following this separation holdco and its subsidiaries will conduct the retail service businesses while distributing and its subsidiaries will continue to conduct distributing’s other businesses in order to plr-125118-06 optimize the credit ratings for each of distributing and holdco it is important that in connection with the transactions described herein the holdco group effectively assume a specified level of distributing debt the foregoing will be accomplished through a series of transactions described more fully below pursuant to which in general i sub will distribute to distributing its short term note the sub note and distributing will contribute concurrently to sub the shares of sub the sub note will bear interest and will have a face_amount approximately equal to the sub note’s fair_market_value at the time issued the sub note’s fair_market_value will exceed that of sub sub will be treated as having been purchased for the portion of the sub note equal to sub 2’s fair_market_value with the remaining portion of the sub note treated as a dividend distribution from sub to distributing the sub dividend the amount of the dividend will not exceed distributing’s basis in the stock of sub determined prior to the effects of the internal spin-off described below sub1 is planning to distribute the sub note rather than cash to avoid certain potential indenture restrictions ii sub will be converted into sub llc a ------------- limited_liability_company through the filing of a certificate of conversion the conversion as a result of the conversion distributing will become the owner of 100-percent of the outstanding membership interests of sub llc iii the stock of certain sub subsidiaries most notably sub and sub not engaged in the retail service businesses will be contributed by sub to internal newco a newly-formed wholly-owned subsidiary of sub the internal newco contribution and the stock of internal newco internal newco common_stock will be distributed by sub to distributing the internal spin-off prior to the internal newco contribution i certain promissory notes receivable held by sub having sub as obligor will be contributed by sub to sub and ii certain promissory notes receivable held by sub having sub as obligor will be contributed by sub to sub iv pursuant to a separation and distribution agreement to be entered into by holdco and distributing the separation agreement distributing will contribute a the stock of sub sub sub and sub and b real_estate intellectual_property and other assets specified in the separation agreement such real_estate intellectual_property and other assets collectively the other assets to holdco and holdco will deliver in exchange therefor the consideration defined below the contribution v as part of the contribution and also pursuant to the separation agreement holdco will deliver to distributing consideration the consideration for the contribution the consideration delivered by holdco will consist of holdco common_stock holdco common_stock holdco debt instruments the holdco securities and cash plr-125118-06 the cash portion of the consideration i will be funded out of the proceeds of certain holdco borrowings the holdco borrowings and ii will not exceed the sum of distributing’s tax basis in- a the stock of sub and the other distributing subsidiaries contributed to holdco in the contribution taking into account the adjustments to the basis of the sub stock resulting from the sub dividend and the internal spin-off and b the other assets the holdco securities portion of the consideration will bear stated_interest unconditionally payable at least annually and will have a maturity of at least years it is expected that at the time of issuance the holdco securities will have a fair_market_value approximately equal to their stated principal_amount the debt represented by the holdco borrowings and the holdco securities might be guaranteed by certain subsidiaries of holdco including sub possibly in connection with a cross-guarantee by holdco of sub debt vi distributing will distribute holdco’s outstanding common_stock on a pro_rata basis to record holders of distributing common_stock on the record_date for the holdco spin-off or their designated transferees distributing stockholders the holdco spin-off and with the internal spin-off the spin- offs vii following the holdco spin-off pursuant to an exchange_agreement as described more fully below the exchange_agreement between distributing and one or more investment banks collectively investment bank distributing will transfer the holdco securities delivered as part of the consideration to investment bank in exchange for certain eligible_debt as described below previously acquired by investment bank the debt retirement absent an unexpected delay the debt retirement will occur on the same day as the holdco spin-off at some time during the seven-day period prior to the date of the holdco spin-off investment bank distributing and possibly holdco will enter into the exchange_agreement pursuant to which distributing will agree to deliver to investment bank holdco securities in exchange for the delivery by investment bank to distributing of eligible_debt previously acquired by investment bank for purposes of the debt retirement the aggregate value of the eligible_debt given up by investment bank on the one hand and of the holdco securities on the other hand will be determined on a date specified in the exchange_agreement the valuation_date under the terms of the exchange_agreement investment bank will make representations to the effect that i any debt delivered to distributing in the debt retirement was acquired by investment bank for its own account ii no such debt was acquired by investment bank within days of the valuation_date iii to the knowledge of investment bank without independent inquiry all such debt was acquired by investment bank from plr-125118-06 third parties sellers and other than as a dealer prior to sales to third parties not from distributing or any affiliate of distributing and iv at or prior to the time of the original issuance of such debt there was no arrangement or understanding between investment bank and any seller that acquired such debt in connection with its original issuance from investment bank as dealer or otherwise that the seller would sell the debt to investment bank also under the terms of the exchange_agreement distributing will represent that neither it nor any of its affiliates sold any debt delivered to distributing in the debt retirement to investment bank other than as dealer investment bank will sell to third parties pursuant to a public or private offering any holdco securities received from distributing viii pursuant to the separation agreement the cash portion of the consideration received by distributing from holdco pursuant to step v above will be maintained in a separate_account and for federal_income_tax purposes distributing will take into account all items of income gain deduction or loss associated with the funds maintained in the separate_account the earnings on the funds held in the separate_account together with the cash portion of the consideration will be used to pay principal and interest on eligible_debt as described below not later than the first anniversary of the holdco spin-off transfers by distributing of i the cash portion of the consideration and ii holdco securities pursuant to the exchange_agreement or otherwise will be made to pay principal or interest on a all or a portion of the historic distributing long-term debt as reduced by the amount of refinancing cp and or b commercial paper outstanding on the date of the holdco spin-off having a stated principal_amount not in excess of the sum of the amount of historic cp ie dollar_figurea plus the amount of refinancing cp the debt described in a and b above collectively eligible_debt ix sub will pay the sub note previously delivered to distributing plus accrued interest repayment by sub of the sub note will be funded out of third-party sub borrowings that sub intends to arrange prior to the holdco spin-off the sub borrowings absent any delay in effecting the sub borrowings the sub note will be paid no later than days following the date of the holdco spin-off the sub borrowings are currently expected to initially consist of a bridge facility with a third-party bank or banks but it is possible that the sub borrowings may be refinanced through a public or private debt offering to the extent public or private debt is issued by sub such debt might be guaranteed by holdco to facilitate public or private marketing to minimize or eliminate certain non-tax inefficiencies that would result if there were debt outstanding in both sub and holdco following the holdco spin-off sub and holdco are considering a consolidation at holdco of any sub and holdco debt following the holdco spin-off in this regard taxpayer has provided a letter from bank plr-125118-06 to the effect that bank could arrange for the borrowing by sub of dollar_figurec from unrelated parties based solely on its own creditworthiness after taking into account credit support received from direct or indirect subsidiaries of sub any sub borrowings in the aggregate will not exceed dollar_figurec at the time of the holdco spin-off there will be no pre- existing agreements or arrangements with third parties to provide holdco or any of its affiliates any funds necessary to consolidate sub debt in holdco in conjunction with the proposed transactions distributing and holdco will enter into several agreements the transaction agreements relating to i the separation of the retail service businesses from distributing’s other businesses and ii certain continuing transactions between the companies including among others such agreements as an employee matters agreement a transition services agreement and a tax_allocation_agreement representations the internal spin-off distributing makes the following representations with respect to the internal spin- off a no part of the internal newco common_stock to be distributed by sub in the internal spin-off is intended to be received by distributing as a creditor employee or in any capacity other than that of a shareholder of sub b if sub and internal newco elect not to apply the transitional rule_of sec_355 with respect to the internal spin-off sub and internal newco will treat all members of their respective separate affiliated groups as defined in sec_355 hereinafter sags as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business c immediately following the internal spin-off at least 90-percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of sub which is a controlled subsidiary engaged in the active_conduct_of_a_trade_or_business that will be relied upon to meet the requirements of sec_355 of the code with any trade_or_business relied upon by any person to meet the requirements of sec_355 referred to herein as an active business d immediately following the internal spin-off at least 90-percent of the fair_market_value of the gross assets of internal newco will consist of the stock and securities of sub which is a controlled subsidiary indirectly engaged in an active business plr-125118-06 e immediately following the internal spin-off at least 90-percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of sub which is a controlled subsidiary engaged in an active business f sub will be a member of sub 1’s sag sub will be a member of internal newco’s sag g the years of financial information submitted on behalf of sub and business a1 is representative of the corporation’s and business a1’s present operation and with regard to such corporation and business a1 there have been no substantial operational changes since the date of the last financial statements submitted h the years of financial information submitted on behalf of sub and business b1 is representative of the corporation’s and business b1’s present operation and with regard to such corporation and business b1 there have been no substantial operational changes since the date of the last financial statements submitted i following the internal spin-off each of sub through sub and internal newco through sub and sub 7’s controlled subsidiary sub will continue the active_conduct of its active business independently and with its separate employees j sub 1’s distribution of internal newco common_stock pursuant to the internal spin-off will be carried out for the following corporate business_purpose to facilitate the holdco spin-off by separating from sub certain assets and subsidiaries not used in the retail service businesses sub 1’s distribution of internal newco stock pursuant to the internal spin-off will be motivated in whole or substantial part by this corporate business_purpose k the internal spin-off will not be used principally as a device for the distribution of the earnings_and_profits of sub or internal newco or both l the total adjusted bases and the fair_market_value of the assets to be transferred to internal newco by sub will equal or exceed the sum of the liabilities assumed by internal newco plus any liabilities to which the transferred assets are subject and any liabilities assumed in the transaction and the liabilities to which the transferred assets will be subject will have been incurred in the ordinary course of business and will be associated with the assets being transferred m sub neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction plr-125118-06 n no intercorporate debt will exist between sub and internal newco at the time of or subsequent to the internal spin-off o payments made in connection with all continuing transactions between sub and its subsidiaries on the one hand and internal newco and its subsidiaries on the other will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length p no two parties to the transaction are investment companies as defined in sec_368 and iv q the internal spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or internal newco including any predecessor or successor of any such corporation the holdco spin-off a no part of the consideration to be distributed by distributing to a distributing stockholder in the holdco spin-off will be received by the distributing stockholder as a creditor employee or in any capacity other than that of a distributing stockholder b no part of the holdco securities to be delivered by distributing pursuant to the exchange_agreement will be received by investment bank as an employee or in any capacity other than that of a creditor of distributing c if distributing and holdco elect not to apply the transitional rule_of sec_355 with respect to the holdco spin-off distributing and holdco will treat all members of their respective sags as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business d immediately following the holdco spin-off at least 90-percent of the fair_market_value of the gross assets of holdco will consist of the stock and securities of sub which is a controlled subsidiary indirectly engaged in an active business e immediately following the holdco spin-off at least 90-percent of the fair_market_value of the gross assets of sub will consist of the stock and securities of sub which is a controlled subsidiary directly engaged in an active business f sub will be a member of holdco’s sag plr-125118-06 g the years of financial information submitted on behalf of sub and businesses c1 and c2 is representative of sub 6’s and business c1’s and business c2’s present operation and with regard to such corporation and business c1 and business c2 there have been no substantial operational changes since the date of the last financial statements submitted h the years of financial information submitted on behalf of sub and business a1 is representative of the corporation’s and business a1’s present operation and with regard to such corporation and business a1 there have been no substantial operational changes since the date of the last financial statements submitted i following the holdco spin-off each of distributing through sub llc and holdco through sub and sub 1’s controlled subsidiary sub will continue the active_conduct of its active business independently and with its separate employees j the distribution of holdco common_stock in connection with the holdco spin-off will be carried out for the following corporate business purposes i to allow the managements of distributing and holdco to focus their attention and financial resources on their own distinct businesses and business challenges and provide holdco’s management with the flexibility to invest excess cash_flow generated by the retail service businesses in various initiatives that would otherwise be constrained if the retail service businesses remained a part of distributing ii to allow the managements of distributing and holdco to pursue desired acquisitions without creating conflicts with the businesses of the other entity iii to develop employee incentive programs at distributing and holdco more directly linked to the performance of the businesses conducted by each and iv to improve the likelihood that each of distributing and holdco will receive appropriate market recognition of its performance and potential the holdco spin-off is motivated in whole or substantial part by one or more of these corporate business purposes k the holdco spin-off will not be used principally as a device for the distribution of the earnings_and_profits of distributing or holdco or both l the total adjusted bases and the fair_market_value of the assets to be transferred to holdco by distributing will equal or exceed the sum of the liabilities assumed by holdco plus any liabilities to which the transferred assets are subject and any liabilities assumed in the transaction and the liabilities to which the transferred assets will be subject will have been incurred in the ordinary course of business and will be associated with the assets being transferred plr-125118-06 m except as otherwise described herein distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n no intercorporate debt will exist between distributing and holdco at the time of or subsequent to the distribution of the holdco common_stock except for the holdco securities and any indebtedness arising under the transaction agreements o immediately prior to the holdco spin-off but taking into account ruling items of income gain deduction loss and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect prior to the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of distributing with respect to holdco common_stock or the stock of any direct or indirect subsidiaries of holdco will be included in income immediately prior to the distribution see sec_1_1502-19 p payments made in connection with all continuing transactions between distributing and its subsidiaries on the one hand and holdco and its subsidiaries on the other will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv r the holdco spin-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or holdco including any predecessor or successor of any such corporation the sub merger a the fair_market_value of the distributing stock received by each sub shareholder in the sub merger was approximately equal to the fair_market_value of the sub stock surrendered by that shareholder in the sub merger b at the time of the sub merger sub did not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub that if exercised or converted would affect distributing's acquisition or retention of control within the meaning of sec_368 of sub plr-125118-06 c at the time of the sub merger distributing had no plan or intention to reacquire any of its stock issued in the sub merger other than stock acquired pursuant to a pre-existing open market repurchase program that was not expanded in connection with the sub merger d at the time of the sub merger distributing did not own directly or indirectly nor did it own during the five years preceding the sub merger directly or indirectly any stock of sub other than the stock of sub acquired in the nominal share purchase e at the time of the sub merger distributing had no plan or intention to liquidate sub to merge sub into another corporation to cause sub to sell or otherwise dispose_of any of its assets except for dispositions made in the ordinary course of business and except as described in the following sentence or to sell or otherwise dispose_of the stock of sub except for transfers described in sec_368 in connection with the opinion rendered by tax counsel at the time of the sub merger distributing was given the leeway potentially to transfer certain contracts held by subsidiaries of sub having an aggregate value as of the effective time of the sub merger not in excess of g- percent of the equity value of sub at that time to certain partnerships f at the time of the sub merger sub had no plan or intention to issue additional shares of stock that would result in distributing losing control within the meaning of sec_368 of sub g in connection with the sub merger distributing paid or assumed only those expenses of sub that were solely and directly related to the sub merger in accordance with the guidelines established in revrul_73_54 1973_1_cb_187 otherwise distributing sub and the shareholders of sub paid their respective expenses if any incurred in connection with the sub merger h in the sub merger except for the payment of cash in lieu of fractional shares distributing acquired sub stock solely in exchange for distributing voting_stock for purposes of this representation sub stock redeemed for cash or other_property furnished by distributing or an affiliate of distributing is considered acquired by distributing furthermore no liabilities of sub or its shareholders were assumed by distributing nor was any of the sub stock acquired by distributing subject_to any liabilities except that distributing became jointly and severally liable on outstanding debentures of sub and sub affiliates that were convertible into sub stock and which became convertible into the stock of distributing upon consummation of the sub merger for purposes of this representation the acquisition of sub shares in the nominal share purchase is not taken into account plr-125118-06 i following the sub merger sub continued its historic_business or used a significant portion of its historic_business_assets in a business j at the time of the sub merger no two parties to the sub merger were investment companies as defined in sec_368 and iv k on the date of the sub merger the fair_market_value of the assets of sub exceeded the sum of its liabilities plus the liabilities if any to which those assets were subject l no sub shareholders dissented from the sub merger m the payment of cash in lieu of fractional shares of distributing stock to the holders of sub stock was solely for the purpose of avoiding the expense and inconvenience to distributing of issuing fractional shares and did not represent separately bargained-for consideration n the total cash consideration that was paid in the sub merger to the holders of sub stock instead of using fractional shares of distributing stock did not exceed one percent of the total consideration that was issued in the sub merger to holders of sub stock in exchange for their sub stock o none of the compensation received by any shareholder-employees of sub was separate consideration for or allocable to any of their shares of sub stock none of the shares of distributing stock received by any shareholder- employees in the sub merger was separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder- employees was for services actually rendered and was commensurate with amounts paid to third parties bargaining at arm’s-length for similar services p all federal_income_tax consequences reported on any previously filed tax_return of distributing are consistent with the characterization of the sub merger as a reorganization under sec_368 no determination by distributing of the basis in its sub stock has been taken into account in preparing or has been reflected on any previously filed federal_income_tax return of distributing q the sub merger did not result in a group structure change as defined for purposes of sec_1_1502-31 as in effect at the time of the sub merger based on the information submitted and representations made we rule as follows on the proposed transactions rulings the sub dividend plr-125118-06 no income gain_or_loss will be recognized by distributing upon receipt of the sub dividend sec_1_1502-13 distributing will recognize gain equal to any excess of the fair_market_value of the stock sub at the time the stock of sub is transferred to sub over the basis of such stock in the hands of distributing immediately prior to such transfer any such gain will be deferred pursuant to sec_1_1502-13 and will be taken into account by distributing at the time of the holdco spin-off sec_1_1502-13 distributing’s basis in the stock of sub immediately following the sub dividend and the transfer to sub of the stock of sub will be determined before taking into account the adjustment to the basis of sub stock described in ruling and will equal distributing’s basis in the stock of sub immediately before the sub dividend and such transfer decreased by the sub dividend sec_1_1502-32 sub 1’s basis in the stock of sub immediately_after_the_transfer of such stock to sub will equal the fair_market_value of such stock at that time sec_1012 the internal newco contribution and the internal spin-off the internal newco contribution and the internal spin-off taken together will qualify as a reorganization described in sec_368 each of sub and internal newco will be a party to the reorganization within the meaning of sec_368 no income gain_or_loss will be recognized by sub in connection with the internal newco contribution sec_361 no income gain_or_loss will be recognized by internal newco in connection with the internal newco contribution sec_1032 immediately following the internal newco contribution internal newco’s basis in the stock of sub and sub and other assets received in the internal newco contribution will equal the basis of that stock and other assets in the hands of sub immediately prior to the internal newco contribution sec_362 internal newco’s holding_period for the stock of sub and sub and any other assets received in the internal newco contribution will include the period that sub held that stock and those other assets prior to the internal newco contribution sec_1223 no income gain_or_loss will be recognized by sub in connection with the internal spin-off sec_361 plr-125118-06 no income gain_or_loss will be recognized by distributing in connection with the internal spin-off sec_355 the aggregate basis of the sub common_stock and internal newco common_stock in the hands of distributing immediately following the internal spin-off will equal the basis of the sub common_stock held by distributing immediately prior to the internal spin-off determined after taking into account any adjustments to the basis of the sub stock described in ruling and will be allocated between the sub common_stock and internal newco common_stock in proportion to the fair_market_value of each sec_358 assuming that the sub common_stock held by distributing is a capital_asset in the hands of distributing the holding_period for the internal newco common_stock received by distributing in connection with the internal spin-off will be the same as distributing’s holding_period for the sub common_stock sec_1223 the contribution and the holdco spin-off the contribution and the holdco spin-off taken together will qualify as a reorganization described in sec_368 each of distributing and holdco will be a party to the reorganization within the meaning of sec_368 to the extent the cash portion of the consideration does not exceed the aggregate adjusted_basis of the contribution reduced by any liabilities assumed by holdco no income gain_or_loss will be recognized by distributing in connection with the contribution sec_361 b c and sec_357 no income gain_or_loss will be recognized by holdco in connection with the contribution sec_1032 immediately following the contribution holdco’s basis in the stock of sub sub sub and sub received in the contribution and in the other assets received in the contribution will equal the basis thereof in the hands of distributing immediately prior to the contribution after taking into account the adjustments to the basis of the sub stock described in rulings and sec_362 holdco’s holding_period for the stock of sub sub sub and sub received in the contribution and for the other assets received in the contribution will include the period that distributing held that stock or the other assets as the case may be prior to the contribution sec_1223 no income gain_or_loss will be recognized by distributing in connection with the holdco spin-off sec_361 plr-125118-06 no income gain_or_loss will be recognized by the distributing stockholders in connection with the holdco spin-off sec_355 sec_355 will not treat as other_property any part of the holdco common_stock constructively issued by holdco to distributing in exchange for any intellectual_property rights transferred to holdco in the contribution the aggregate basis of the distributing common_stock and holdco common_stock in the hands of the distributing stockholders following the holdco spin-off will equal the basis of the distributing common_stock held by the distributing stockholders immediately prior to the holdco spin-off and will be allocated between the distributing common_stock and holdco common_stock in proportion to the fair_market_value of each sec_358 assuming that the distributing common_stock held by the distributing stockholders is a capital_asset in the hands of such stockholders the holding_period for holdco common_stock received by the distributing stockholders in connection with the holdco spin-off will be the same as their holding periods for the related distributing common_stock sec_1223 the holdco securities and the debt retirement provided that the holdco securities included in the consideration are transferred by distributing on the date of the holdco spin-off or shortly thereafter in connection with the debt retirement i any income gain deduction or loss recognized by distributing on the deemed satisfaction of the holdco securities described in sec_1_1502-13 immediately prior to the holdco spin-off the deemed satisfaction will be redetermined to be excluded from distributing's gross_income sec_1_1502-13 and c except to the extent of any such income gain_or_loss equal to an offsetting amount of income gain deduction or loss taken into account by holdco from the deemed satisfaction attributable to any difference between the adjusted_issue_price and fair_market_value of the holdco securities at the time of the deemed satisfaction and ii distributing’s basis in its holdco common_stock will not be reduced as a result of the deemed satisfaction except to the extent holdco takes into account any deduction from the deemed satisfaction eg repurchase premium attributable to any difference between the adjusted_issue_price and fair_market_value of the holdco securities at the time of the deemed satisfaction no opinion is expressed as to the tax treatment of any gain_or_loss realized by distributing upon the transfer of the holdco securities in the debt retirement that may arise from changes in the basis of the holdco securities from their basis immediately after the holdco spin-off ie their value at such time or changes in the value of the holdco securities from their value immediately after the holdco spin-off the sub merger plr-125118-06 for the current_year distributing is entitled to determine the basis in its sub stock in accordance with the method described in sec_1 c ii b applicable to reorganizations under sec_368 the rulings in this letter will apply whether or not an election is made with respect to the internal spin-off or the holdco spin-off not to apply the transitional rule_of sec_355 caveats we express no opinion about the tax treatment of the proposed transactions under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is given regarding- a whether either spin-off i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation and b whether the transfer of any intellectual_property rights in the contribution constitutes a transfer of property see revrul_69_156 c b procedural statements this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely _________________________ michael j wilder senior technician reviewer branch office of associate chief_counsel corporate
